 



Exhibit 10.05
ALLEGHANY CORPORATION RETIREMENT PLAN
(As Amended and Restated Effective December 31, 2007)
     This document sets forth the Alleghany Corporation Retirement Plan, as
amended and restated (and further revised) effective as of December 31, 2007,
among other things, to comply with the requirements of Section 409A of the Code.
     The Plan, as so amended and restated, is intended to be a plan which is
unfunded and is maintained by Alleghany Corporation primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees both within the meaning, and for the purposes, of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended.
     The rights under the Plan of any person who retired or otherwise terminated
employment with Alleghany Corporation before the effective date of a particular
amendment shall be determined solely under the terms of the Plan as in effect on
the date of such retirement or other termination of employment, without regard
to such amendment, except that such person’s benefit under the Plan may be paid
at such time, and in such form, as may be permitted under the terms of the Plan
as in effect on the date as of which the payment of such person’s benefit
commences.
ARTICLE I.
DEFINITIONS
     1.01 “Actuarial Equivalent” means with respect to a retirement benefit, an
equivalent amount or amounts computed using (i) the mortality table prescribed
in Section 417(e)(3)(A)(ii)(I) of the Code and (ii) the interest rate prescribed
by the Internal Revenue Service under Section 417(e)(3)(A)(ii)(II) of the Code
for the month immediately preceding the month in which such Actuarial Equivalent
is being determined.
     For purpose of this Section 1.01, all references to Section 417(e)(3) of
the Code shall be administered without regard to the effects enacted under the
Pension Protection Act of 2006. In addition, at such time as the Internal
Revenue Service ceases to publish the relevant interest rate, the determination
of an Actuarial Equivalent shall instead be computed using the U.S. 30-year
Treasury rate in effect at the close of the first business day of the month in
which such Actuarial Equivalent is being determined.
     1.02 “Alleghany” means Alleghany Corporation and, solely for purposes of
determining the date of a Participant’s Termination of Employment (other than by
reason of his ceasing to be an officer), includes any corporation or other
person treated as a single employer with Alleghany Corporation under Section
414(b) or (c) of the Code.
     1.03 “Annuity Starting Date” means the first day on which an amount is
payable to the Participant in accordance with this Plan.

-1-



--------------------------------------------------------------------------------



 



     1.04 “Average Compensation” means, with respect to any Participant, the
annual average of his Base Compensation and his Short-Term Incentive
Compensation for the three consecutive calendar years in the period of ten
calendar years ending with the calendar year in which he has a Termination of
Employment, which results in the highest such average.
     1.05 “Base Compensation” means the base salary earned by an Employee for
the relevant period (whether or not such compensation is currently payable or
deferred) for his services as such, which base salary shall not include (by way
of illustration and not limitation) any non cash compensation, any savings
benefit amounts, (any Short-Term Incentive Compensation), long term incentive
bonuses, restricted stock or other extraordinary compensation, payments,
allowances or reimbursements.
     In the case of a Participant who becomes Totally Disabled, the Participant
shall be treated as earning Base Compensation, for the period which begins on
the date on which he becomes Totally Disabled, continues while he is Totally
Disabled and which ends no later than his Normal Retirement Date, at an annual
rate which is equal to his annual rate of base salary immediately prior to the
date on which he becomes Totally Disabled. Such amount shall be adjusted on the
first day of each Plan Year included in such period to take into account the
percentage increase, if any, in the CPIU over the previous Plan Year. The “CPIU”
is the U.S. City Average All Items Consumer Price Index for all Urban Consumers,
published by the U.S. Department of Labor, Bureau of Labor Statistics, or any
successor index designated by the Department of Labor.
     1.06 “Beneficiary” means the person or persons last designated by a
Participant, on a form provided by, and filed with, the Plan Administrator, to
receive benefits under Article V following the Participant’s death. If all the
persons so designated are individuals and if there is no such individual living
at the death of the Participant, or if no such person has been designated, then
the Participant’s Beneficiary shall be his estate.
     1.07 “Board” means the Board of Directors of Alleghany or the Executive
Committee thereof.
     1.08 “Code” means the Internal Revenue Code of 1986, as amended.
     1.09 “Committee” means the Compensation Committee of the Board.
     1.10 “Early Retirement Date” means, with respect to any Participant, the
first day of the calendar month coinciding with or next following the latest of
(a) the date on which he incurs a Termination of Employment, (b) the date on
which he attains age 55, (c) the date (not later than his Normal Retirement
Date) elected by him (where such election is made in accordance with Section
5.07), or (d) completion of 5 years of service.
     1.11 “Employee” means any individual in the employ of Alleghany. No person
who is engaged by, or performs services for, Alleghany pursuant to any agreement
or arrangement designating such engagement or services as that of a
“consultant,” “independent contractor” or other words of similar meaning shall
be deemed an Employee.

-2-



--------------------------------------------------------------------------------



 



     1.12 “Employment Commencement Date” means the first day on which an
Employee is employed as a common-law employee by Alleghany.
     1.13 “ERISA” means the Employee Retirement Income Security Act of 1974 and
the regulations thereunder, as from time to time amended and in effect.
     1.14 “Late Retirement Date” means the first day of the calendar month
coinciding with or next following the date on which a Participant incurs a
Termination of Employment after his Normal Retirement Date.
     1.15 “Normal Retirement Date” means the first day of the calendar month
coinciding with or next following the first date on which a Participant has
attained at least age 65 and has completed at least 5 Years of Service.
     1.16 “Participant” means an Employee who has been selected to participate
in the Plan as provided in Article II or who has any accrued retirement benefits
under the Plan which have not been distributed in full to him (or his
Beneficiary).
     1.17 “Plan” means the plan set forth herein as modified or amended from
time to time.
     1.18 “Plan Administrator” means the person serving from time to time as the
Treasurer of Alleghany, or if no person is so serving at the time of reference,
then Alleghany.
     1.19 “Plan Year” means a calendar year.
     1.20 “Separation from Service” shall mean the Participant’s termination of
employment with Alleghany, its subsidiaries and each member of the controlled
group (within the meaning of Sections 414(b) or (c) of the Code) of which
Alleghany is a member. A Participant will not be treated as having a Separation
from Service during any period for which the Participant’s employment
relationship continues, such as a result of a leave of absence granted by
Alleghany (consistent with the rules in Treasury
Regulation Section 1.409A-1(h)(1)(i)), and whether a Separation from Service has
occurred shall be determined by the Committee (on a basis consistent with rules
under Section 409A of the Code) after consideration of all the facts and
circumstances, including whether either no further services are to be performed
or there is a permanent and substantial decrease (e.g., 80% or more) in the
level of services to be performed (and the related amount of compensation to be
received for such services) below the level of services previously performed
(and compensation previously received).
     1.21 “Short-Term Incentive Compensation” means the amount of the cash bonus
accrued by an Employee in respect of the relevant period (whether or not such
amount is currently paid or deferred) under the Alleghany Management Incentive
Plan (or any plan adopted by the Board in replacement of such plan).
     In the case of a Participant who becomes Totally Disabled, the Participant
shall be treated

-3-



--------------------------------------------------------------------------------



 



as accruing Short-Term Incentive Compensation for the period which begins on the
date on which he becomes Totally Disabled, continues while he is Totally
Disabled and which ends no later than his Normal Retirement Date (the
“Disability Period”), at an annual rate which is equal to his average annual
rate of Short-Term Incentive Compensation. For this purpose, a Participant’s
average annual rate of Short-Term Incentive Compensation shall mean the average
of his Short-Term Incentive Compensation for the three consecutive calendar
years in the period of the ten calendar years which immediately precedes the
date he becomes Totally Disabled and which results in the highest such average,
or if he had not been employed by the Alleghany for at least 3 complete,
consecutive calendar years, then the annual average of his Short-Term Incentive
Compensation for all full calendar years during which he was so employed. Such
average annual rate of Short-Term Incentive Compensation shall be adjusted, for
each calendar year in the Disability Period, to take into account the percentage
increase, if any, in the CPIU (as defined in Section 1.05) over the previous
calendar year.
     1.22 “Spouse” shall mean the person to whom the Participant is lawfully
married under applicable law at the time of reference.
     1.23 “Termination of Employment” means and an Employee shall be treated as
having incurred, a termination of employment as of the first date on which he
ceases for any reason to be an officer of Alleghany, as provided in the By Laws
of Alleghany. A Participant who becomes Totally Disabled shall not be treated as
having incurred a Termination of Employment for any purpose of the Plan until
the earliest of the date on which he ceases to be Totally Disabled (assuming he
does not resume his employment with Alleghany on such date), his Normal
Retirement Date or the date of his death.
     1.24 “Totally Disabled” means a physical and/or mental incapacity of such
condition that it qualifies an individual (after the waiting period required
thereunder) for benefits under the Alleghany Corporation Group Long Term
Disability Plan, as in effect from time to time; provided, however, that a
Participant shall for purposes of this Plan cease to be Totally Disabled as of
the date the Participant’s retirement benefits commence under the Plan.
     1.25 “Year of Service” shall mean as to any Participant, the number of
whole or fractional periods of 12 consecutive months (such fraction being
computed on the basis of complete months) which are included in the period which
begins on the date on which he first became a Participant and which ends on the
date of his final Termination of Employment (which, for the avoidance of doubt,
shall include the period while he is Totally Disabled). The Board may, by
resolution, grant additional Years of Service to a Participant for such period
prior to the date he first became a Participant as the Board shall determine,
which grant shall be set forth opposite the Participant’s name on Exhibit II
attached hereto. Further, a Participant employed prior to the effective date of
the Plan, January 1, 1989, shall be credited with that additional number of
Years of Service which is set forth opposite his name on Exhibit I attached
hereto.

-4-



--------------------------------------------------------------------------------



 



ARTICLE II.
PARTICIPATION
     2.01 Participation. Each Employee who has been elected by the Board to the
position of an officer of Alleghany, as provided in the By Laws of Alleghany,
and who is designated by the Board to participate in the Plan shall become a
Participant effective on the later of his Employment Commencement Date or the
date specified by the Board.
     2.02 Re-Employment of Former Participant. If a Participant or former
Participant who incurred a Termination of Employment shall again become an
Employee and he is again designated by the Board to participate in the Plan,
such Employee shall again become a Participant or resume his active
participation in the Plan, as applicable, effective on the later of the date of
his re-employment or the date specified by the Board. A Participant or former
Participant who again becomes an Employee, but is not designated by the Board to
participate in the Plan, shall not again become (or resume being) a Participant
and his Years of Service and Base Salary and Short-Term Incentive Compensation
during his subsequent period of employment shall be disregarded in calculating
his benefits under this Plan.
ARTICLE III.
VESTING AND BENEFIT ENTITLEMENT
     3.01 Vesting and Entitlement. A Participant shall have a nonforfeitable
right to 100 percent of, and shall be entitled to receive, his retirement
benefit as determined pursuant to Article IV if he has completed at least 5
Years of Service.
     3.02 Termination before Vesting. A Participant who terminates his
employment with Alleghany before he has completed at least 5 Years of Service
shall not be entitled to any retirement benefit under this Plan unless he is
thereafter re employed by Alleghany and completes at least 5 Years of Service.
ARTICLE IV.
RETIREMENT BENEFITS
     4.01 Retirement Benefit at Normal Retirement Date. The annual retirement
benefit of a Participant, calculated as a monthly annuity which starts on the
Participant’s Normal Retirement Date, is payable to the Participant for his
life, and after the Participant’s death continues to the Participant’s Spouse,
if any, for her life in the same monthly amount as was being received by the
Participant, shall equal the product of (i) 66.67% of the Participant’s Average
Compensation, (ii) a fraction, not greater than one, the numerator of which is
the number of his whole and fractional Years of Service and the denominator of
which is 15 and (iii) an Actuarial Equivalent factor, not greater than 1, to
reflect the additional value of the Spouse’s benefit on account of the number of
years and months, if any, by which the Spouse is younger than the Participant.

-5-



--------------------------------------------------------------------------------



 



     4.02 Reduction for Prior Distributions. In the case of any Participant
identified on Exhibit III who received a prior distribution of retirement
benefits, the Participant’s annual retirement benefit otherwise payable under
Article IV shall be offset by the Actuarial Equivalent of amounts shown in
Exhibit III.
     4.03 Retirement Benefit at Late Retirement Date.
     If a Participant terminates employment with Alleghany after his Normal
Retirement Date, then such Participant shall be entitled to receive the greater
of:
     (a) the annual retirement benefit determined in accordance with the formula
in Section 4.01, reduced (if applicable) as set forth in Section 4.02, based on
the Participant’s Years of Service and Average Compensation calculated as of his
Normal Retirement Date, then (i) increased from the Participant’s Normal
Retirement Date until his Annuity Starting Date using the rate of interest in
effect at the close of the first business day of each such calendar year for
U.S. Treasury obligations with a then maturity date of one year and then
(ii) increased or decreased, as the case may be, by the ratio of the Actuarial
Equivalent lump sum factor as in effect on the Participant’s Normal Retirement
Date to the Actuarial Equivalent lump sum factor as in effect on the
Participant’s Late Retirement Date; or
     (b) the annual retirement benefit determined in accordance with the formula
in Section 4.01, reduced (if applicable) as set forth in Section 4.02, based on
the Participant’s Years of Service and Average Compensation calculated as of his
Late Retirement Date.
     4.04 Retirement Benefit at Early Retirement Date. The annual retirement
benefit payable to a Participant whose retirement benefit commences prior to his
Normal Retirement Date shall equal the annual retirement benefit determined in
accordance with the formula in Section 4.01, further adjusted as follows:
     (a) if the Participant terminated his employment with Alleghany either
(i) on or after attaining age 55 and completing at least 20 Years of Service or
(ii) on or after attaining age 60 and completing at least 10 Years of Service,
then his annual retirement benefit shall be reduced by 3% for each year
(interpolated for fractional years) by which his Annuity Starting Date is prior
to the date he would attain his Normal Retirement Date;
     (b) in all other cases, his annual retirement benefit shall be reduced by
6% for each year (interpolated for fractional years) by which his Annuity
Starting Date is prior to the date he would attain his Normal Retirement Date;
and
     (c) reduced, if applicable, as set forth in Section 4.02.

-6-



--------------------------------------------------------------------------------



 



ARTICLE V.
FORMS OF RETIREMENT BENEFITS
     5.01 Calculation of Amount of Benefit Payments. The actual amount of a
Participant’s retirement benefit distribution under this Article V in the form
elected shall be the Actuarial Equivalent of the annual retirement benefit
payable to the Participant as of the Participant’s Annuity Starting Date
pursuant to Section 4.01, 4.03 or 4.04, as applicable to the Participant,
including taking account of the actual age of the Participant’s Spouse, if any.
     5.02 Automatic Form of Benefit.
     (a) Unless he shall make a valid election to the contrary in accordance
with the Plan, a Participant who is married on his Annuity Starting Date shall
receive a retirement benefit for his life payable monthly beginning on his
Annuity Starting Date, with such monthly annuity continued to the Participant’s
Spouse (if she has survived him) for the remainder of her life in the same
monthly amount as the Participant was receiving prior to his death. For purposes
of this Plan, an individual will not be treated as the Participant’s Spouse
unless she was lawfully married to the Participant on his Annuity Starting Date
(or, in the case of a Participant’s death prior to his Annuity Starting Date, on
his date of death).
     (b) Unless he shall make a valid election to the contrary in accordance
with the Plan, a Participant who is not married on his Annuity Starting Date
shall receive his retirement benefit as monthly annuity payments which shall
begin on his Annuity Starting Date and shall continue for as long as the
Participant lives after payments begin.
     5.03 Optional Forms. In lieu of the form of benefit provided for by
Section 5.02, a Participant may elect as provided in the Plan to receive his
retirement benefit in any of the following optional forms:
     (a) a single life annuity option, under which the Participant’s retirement
benefit shall consist of monthly payments which shall begin on his Annuity
Starting Date and shall continue for as long as the Participant lives after
payments begin;
     (b) a period certain annuity option, under which the Participant shall
receive a retirement benefit payable in equal monthly installments during his
lifetime and ending with the payment due on the first day of the month in which
the Participant’s death occurs, but with the provision that not less than
120 monthly installments shall be made to him and his Beneficiaries;
     (c) a joint and survivor annuity option, under which a Participant shall
receive a monthly retirement benefit for his life beginning on his Annuity
Starting Date with a survivor annuity for the life of his Beneficiary which is
equal to 50% or 100%, as he shall have elected, of the monthly benefit for the
Participant’s life; or

-7-



--------------------------------------------------------------------------------



 



     (d) a lump sum option, under which the Participant shall receive a single
lump sum payment equal to the retirement benefit to which he is then entitled.
     5.04 Death Benefit for Spouse.
     (a) If a Participant has completed at least 5 Years of Service, dies before
his Annuity Starting Date and is survived by a Spouse (a “Surviving Spouse”),
then his Surviving Spouse shall receive an annuity for the life of the Surviving
Spouse which shall be the same as the amount of the benefit that would have been
paid to such Surviving Spouse under Section 5.02(a) if (i) in the case of a
Participant who dies after attaining age 55, the Participant had retired on the
day before his death; or (ii) in the case of a Participant who dies on or before
attaining age 55, the Participant had separated from service on the date of his
death, survived until age 55, and retired at that time.
     (b) In the case of a Participant who dies after attaining age 55, such
benefit to the Surviving Spouse shall commence as of the first day of the month
coinciding with or next following the date of the Participant’s death, or, in
the case of a Participant who dies on or before attaining age 55, such benefit
to the Surviving Spouse shall commence on the first day of the month coinciding
with or next following the date the Participant would have attained age 55.
     5.05 Commencement of Benefits; Payments to Specified Employees.
     (a) Unless he shall elect to the contrary as provided herein, payment of a
Participant’s retirement benefit shall commence on the first day of the calendar
month coinciding with or next following the later of (x) the date the
Participant has a Separation from Service or (y) the date the Participant
attains his Normal Retirement Date.
     (b) Notwithstanding any other provision of this Plan to the contrary, in
the event that payment of the Participant’s retirement benefit under the Plan is
based upon or attributable to the Participant’s Separation from Service and the
Participant is at the time of the Participant’s Separation from Service a
“Specified Employee,” then (i) payment of the Participant’s retirement benefits
under this Plan shall commence as of the first day of the month that is more
than six months after his Separation from Service, and (ii) the aggregate amount
of any retirement benefit payments that would have been made to the Participant
in the absence of clause (i) shall be paid to the Participant in a lump sum on
the date the payment of his retirement benefit commences under clause (i) with
interest on each such retirement benefit payment deferred from the date the
payment was otherwise due until it is actually paid at the interest rate used to
determine Actuarial Equivalences on the date such payment is actually made;
provided, however, that if the Participant dies prior to the expiration of such
six (6) month period, such deferred amount (and any interest thereon) shall be
paid to the Participant’s Beneficiary and any survivor benefits under the option
elected by the Participant shall be given effect (or, if a lump sum had been
elected, the lump sum shall be paid to his Beneficiary). A Participant will be a
“Specified Employee” for purposes of this Plan if, on the date of the
Participant’s

-8-



--------------------------------------------------------------------------------



 



Separation from Service, the Participant is an individual who is, under the
method of determination adopted by the Committee is designated as, or within the
category of employees deemed to be, a “specified employee” within the meaning
and in accordance with Treasury Regulation Section 1.409A-1(i). The Committee
shall determine in its sole discretion all matters relating to who is a
“Specified Employee” and the application of and effects of the change in such
determination.
     5.06 Initial Payment Elections.
     (a) At any time within 30 days after an Employee is first designated as a
Participant, the Participant may affirmatively elect (a “Payment Election”):
(i) the form in which the Participant’s retirement benefit shall be paid, and
(ii) the date or dates and/or event or events for the payment (in the case of a
retirement benefit payable in a lump sum) or the commencement of the payment (in
the case of a retirement benefit payable as an annuity) of his retirement
benefit under the Plan (each such date or dates and/or event or events for
payment or the commencement of the payment of a retirement benefit being
referred to herein as a “Payment Date”). Each Payment Date must be objectively
determinable, and while an Employee may amend or revise the Employee’s Payment
Election at any time within the 30 day period after an Employee is first
designated as a Participant, such Payment Election in effect on the close of
business on such 30th day shall be irrevocable (except as specifically provided
herein). Each Payment Date shall be the first day of the month that is, or next
follows, (A) a specified time or the occurrence of an event that is objectively
determinable (a “Specified Event Payment”), or (B) the date of the Participant’s
Separation from Service (a “Separation from Service Payment”). A Participant may
elect a Specified Event Payment or a Separation from Service Payment, or any
combination of payment events, but if the Participant elects one or more payment
events the Participant must specify whether payment is to commence on the
earliest or latest to occur of the Specified Event Payment or the Separation
from Service Payment.
     (b) If a Participant has elected a Specified Event Payment and a Separation
from Service Payment in the alternative, the Participant may also elect
alternative forms of payment of his retirement benefit for the Specified Event
Payment and the Separation from Service Payment.
     (c) If a Participant has elected to receive (or as a result of failing to
make a valid election will be paid pursuant to Section 5.02) the Participant’s
retirement benefit in an annuity form, then the Participant may change the
annuity form selected to any of the other annuity forms permitted under the Plan
and/or may change his Beneficiary at any time or from time to time, and neither
change shall be treated as an Amended Election subject to Section 5.07.
     (d) All Payment Elections shall be subject to the following limitations and
restrictions:

-9-



--------------------------------------------------------------------------------



 



     (i) If the Participant has elected a Specified Event Payment, different
forms of payment may be elected depending upon whether the Payment Date occurs
on or before a specified time.
     (ii) If the Participant has elected the Separation from Service Payment, a
different time and form of payment of the Participant’s retirement benefit may
be designated depending upon whether (x) the Separation from Service occurs
before or after a specified date, (y) the Separation from Service occurs before
or after a combination of a specified date and a specified period of service
(measured from the Participant’s date of hire until Separation from Service)
determined under a predetermined, nondiscretionary, objective formula, or
(z) there is a Separation from Service not described in the foregoing clauses
(x) or (y).
     (iii) No Payment Date may be elected that will result in a payment or
commencement of a Participant’s retirement benefit prior to the later to occur
of a Participant’s Early Retirement Date or the Participant’s Separation from
Service. Any Payment Date elected which, if given effect, would require
commencement of a Participant’s retirement benefit prior to the Participant’s
Early Retirement Date or Separation from Service shall be treated as an election
to be paid or commence the Participant’s retirement benefit on the later to
occur of a Participant’s Early Retirement Date or Separation from Service.
     (e) Notwithstanding any other provision of this Section 5.07 to the
contrary, each Participant in this Plan as of December 31, 2008, may on or
before December 31, 2008, make, modify or revoke any election as to the time or
form of payment of all or any of his retirement benefit permitted to be made
under this Plan, and all such elections in effect at the close of business on
December 31, 2008, shall be irrevocable, except as otherwise provided herein.
     (f) Each Payment Election or change therein permitted by Section 5.06(c)
shall be in writing and filed with the Plan Administrator, and each Payment
Election shall specify the form of payment of the retirement benefit the
Participant elects and the Payment Date for the payment of such retirement
benefit. Any Payment Election, once made, shall be irrevocable, except as
provided in Sections 5.06(c) and 5.07.
     5.07 Amended Payment Election.
     (a) A Participant may make another election (an “Amended Payment Election”)
to defer, but not to accelerate, the retirement benefit payable on the Payment
Date elected in accordance with Section 5.06 hereof (or in the absence of a
valid Payment Election, pursuant to Sections 5.03 and 5.05). Each Amended
Payment Election shall be made in accordance with this Section 5.07 and shall
cause the payments of the Participant’s retirement benefit to be made (or
commence) at a later Payment Date than such payment would have been made in the
absence of such Amended Payment Election.

-10-



--------------------------------------------------------------------------------



 



     (b) A Participant’s Amended Payment Election to be valid must satisfy the
following limitations:
     (i) No Amended Payment Election shall take (or be given) effect until
twelve (12) months after the date on which such Amended Payment Election is
made.
     (ii) The Amended Payment Election must provide for a Payment Date that is
not less than five (5) years after the date that the payment subject to the
Amended Payment Election would otherwise have been made.
     (iii) In the case of a Specified Event Payment, no Amended Payment Election
may be made if the payment, in the absence of the Amended Payment Election,
would have been paid within twelve (12) months from the date of the Amended
Payment Election.
     (d) Except as set forth herein, a Participant’s Amended Payment Election
may provide for payment at any of the time or times or in any of the form or
forms as could have been elected in an original Payment Election.
     5.08 Special 409A Provisions.
     (a) The Plan is intended to be operated in compliance with Section 409A of
the Code. If any provision of the Plan is subject to more than one
interpretation, then the Plan shall be interpreted in a manner that is
consistent with Section 409A of the Code.
     (b) Notwithstanding any restriction in the Plan to the contrary, the
Committee, in its sole and absolute discretion, may accelerate the time or
schedule of a payment under the Plan:
     (i) to an individual (other than the Participant) as may be necessary to
fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code);
     (ii) as may be necessary to comply with applicable federal, state, local or
foreign ethics or conflicts of interest law; or
     (iii) to pay the Federal Insurance Contributions Act tax imposed under
Sections 3101, 3121(a) and 3121(v)(2) of the Code, where applicable, on amounts
deferred under this Plan (the “FICA Amount”) or to pay the income tax at source
on wages imposed under Section 3401 of the Code (or the corresponding
withholding provisions of applicable state, local, or foreign tax laws) as a
result of the payment of the FICA Amount, and to pay the additional income tax
at source on wages attributable to the pyramiding of the Section 3401 wages and
taxes (provided that the total payment does not exceed the aggregate of the FICA
Amount, and the income tax withholding related to such FICA Amount).

-11-



--------------------------------------------------------------------------------



 



     5.09 Termination of Benefit. If the period of any retirement benefit is
measured by the life of an individual, the last payment to such individual shall
be the last payment due on, or immediately prior to, the date of the
individual’s death. No benefit shall be payable under the Plan with respect to
any Participant after such Participant’s death unless specifically provided for
in the Plan.
     5.10 Withholding. Alleghany shall have the right to deduct from all
payments made hereunder any federal, state, local or foreign income or
employment taxes required, in the sole judgment of Alleghany, to be withheld
with respect to such payments. Notwithstanding any provision of this Plan to the
contrary, each Participant, as a condition to the entitlement to any retirement
benefits accruing under this Plan shall pay, or have made arrangements
satisfactory to Alleghany for the payment of, any employment taxes on retirement
benefits accruing under this Plan.
     5.11 Automatic Payments. Notwithstanding any Participant’s election
pursuant to this Plan as to the time or form of his benefits, the following
shall apply:
     (a) If any monthly payment that would otherwise be made to any person under
the Plan is less than $1,000, then, if the Plan Administrator shall so direct,
the aggregate of the amounts which shall be paid to such person in any year
shall be paid in quarterly, semiannual or annual installments; and
     (b) If the Actuarial Equivalent value of the Participant’s nonforfeitable
retirement benefit as of the date of his Separation from Service or the
retirement benefit payable to the Participant’s Surviving Spouse as of the date
of the Participant’s death, in either case, does not exceed the applicable
dollar amount under Section 402(g)(1)(B) of the Code if paid as a lump sum, then
an amount equal to such Actuarial Equivalent value of such retirement benefit
shall be paid to the Participant or the Participant’s Spouse in a lump sum in
lieu of any retirement benefit to which he or she may be entitled to under this
Plan.
ARTICLE VI.
PLAN ADMINISTRATION
     6.01 Plan Administrator Records. The Plan Administrator shall keep or cause
to be kept all data, records and documents relating to the administration of the
Plan.
     6.02 Employment of Experts. The Plan Administrator may employ or engage
such independent actuaries, accountants, counsel, and other experts or persons
as the Plan Administrator may deem necessary in connection with discharging its
duties under the Plan.
     6.03 Payment of Expenses. All expenses incurred in connection with the
administration of the Plan, including, but not limited to, the compensation of
any actuary, accountant, counsel, and other experts or persons who shall be
employed by the Plan Administrator in connection with the administration of the
Plan shall be paid by Alleghany.

-12-



--------------------------------------------------------------------------------



 



     6.04 Indemnification of Plan Administrator. Alleghany shall indemnify and
hold harmless to the fullest extent permitted by law the Plan Administrator and
any Employee of Alleghany to whom Plan responsibilities are delegated by the
Plan Administrator from and against any liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by Alleghany) incurred by or asserted against the Plan Administrator or such
Employee by reason of the occupying or having occupied positions in connection
with the Plan, except that no indemnification shall be provided if the Plan
Administrator or such Employee personally profited from any act or transaction
in respect of which indemnification is sought.
     6.05 Binding Action. To the fullest extent permitted by law, all actions
taken and decisions made by the Plan Administrator shall be final, conclusive
and binding on all persons having any interest in the Plan or in any benefits
payable thereunder.
ARTICLE VII.
POWERS AND DUTIES OF PLAN ADMINISTRATOR
     7.01 Administration Powers. The Plan Administrator shall have the power to
take all action and to make all decisions necessary or proper in order to carry
out its duties and responsibilities under the provisions of the Plan, including
without limitation, the following:
     (a) To make and enforce such rules and regulations as the Plan
Administrator shall deem necessary or proper for the efficient administration of
the Plan;
     (b) To interpret the Plan and its rules and regulations; and
     (c) To delegate to one or more persons the authority to administer the
Plan, with such duties, powers and authority relative to the administration of
the Plan as the Plan Administrator shall determine, and in so doing to limit its
own duties and responsibilities to the extent specified in such appointment.
     The Plan Administrator shall report to the Committee each year concerning
the administration and operation of the Plan.
     7.02 Plan Administrator Claims Review Authority and Procedures. Any claim
for benefits or other payments under the Plan shall be determined in accordance
with the procedure set forth below. A claim for benefits or other payments may
be filed by a Participant, the surviving Spouse of a Participant, a Beneficiary
of a Participant or the authorized representative of such Participant, Surviving
Spouse or Beneficiary (the “claimant”).
     (a) Initial Claim Determination. Any claim for benefits or other payments
under the Plan shall be made by filing a written statement of such claim with
the person or persons designated by the Plan Administrator to process and make
initial

-13-



--------------------------------------------------------------------------------



 



determinations as to such claims. In the event such claim is denied in whole or
in part, such person or persons shall notify the claimant of the denial within
90 days after the date on which the claim was filed. However, if the Plan
Administrator determines that special circumstances require an extension of time
for deciding the claim, the Plan Administrator shall furnish written notice of
the extension to the claimant prior to the expiration of such 90 day period.
This notice shall indicate the special circumstances requiring the extension,
and the date by which the Plan expects to render the determination on the claim.
If an extension is taken, and if the claim is denied in whole or in part, the
person or persons who processed and denied the claim shall notify the claimant
of the denial within 180 days after the date on which the claim was filed.
     (b) Initial Notification of Claim Denial. Any notification of a whole or
partial denial of a claim shall be in writing. Such notification shall set
forth, in a manner calculated to be understood by the claimant:
     (i) the specific reason or reasons for the denial;
     (ii) reference to the specific provisions of the Plan on which the denial
was based;
     (iii) a description of any additional material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
     (vi) an explanation of the review procedure under subsection (c), including
a description of the time limits applicable to such procedure and a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse determination of the claim on review.
     (c) Review Procedure. A claimant whose claim is denied in whole or in part
under subsection (a) shall be entitled to have such denial reviewed by the Plan
Administrator, by filing a written request for such review with the Plan
Administrator within 60 days after its receipt of the notification of the claim
denial under subsection (b). The claimant may request and shall be provided,
free of charge, reasonable access to, and copies of, all documents, records and
other information which is relevant to the claim, and which is in the possession
of the Plan Administrator or Alleghany. The claimant may provide comments,
documents, records and other information relating to the claim to the Plan
Administrator to consider when reviewing the claim. Upon receipt of a request
for a review of a denied claim, the Plan Administrator shall make a full and
fair review of the claim. Such review shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, without regard to whether the same was submitted or considered in the
initial claim determination.
     (d) Decision on Review. The Plan Administrator shall make a decision with
respect to such claim, and shall notify the claimant of its decision, within
60 days after its

-14-



--------------------------------------------------------------------------------



 



receipt of the claimant’s written request for review. However, if the Plan
Administrator determines that special circumstances, such as the need to hold a
hearing, require an extension of time for deciding the claim, the Plan
Administrator shall provide a written notice of the extension to the claimant
prior to the expiration of such 60 day period. This notice shall indicate the
special circumstances requiring the extension, and the date by which the Plan
expects to render the determination on review. If an extension is taken, the
Plan Administrator shall notify the claimant of its decision on the claim within
120 days after the date on which the request to review the denial of the claim
was filed. However, if the Plan Administrator determines that an extension is
needed because the claimant must submit additional information in order for the
Plan Administrator to make its determination on the claim, and the Plan
Administrator requests such additional information from the claimant in the
notification of extension, then the 120 day period for making the determination
on review shall be tolled for the period which starts on the date on which such
notification is sent to the claimant, and which ends on the date on which the
claimant provides such additional information to the Plan Administrator.
     (e) Notification of Decision on Review. The notification of the Plan
Administrator’s decision on review shall be in writing. If the claim is denied,
the notification shall set forth, in a manner calculated to be understood by the
claimant:
     (i) the specific reason or reasons for the claim denial;
     (ii) reference to the specific Plan provisions on which the claim denial
was based;
     (iii) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which is relevant to the claim, and which is in the
possession of the Plan Administrator or Alleghany; and
     (iv) a statement of the claimant’s right to bring an action with respect to
the matter raised in the claim under Section 502(a) of ERISA.
     The Plan Administrator shall provide the claimant with reasonable access
to, and copies of, any documents, records and other information which the
claimant is entitled to receive, as indicated in the notification.
     7.03 Conflicts of Interest. The Plan Administrator shall not participate in
the resolution of any question which relates directly or indirectly to him and
which, if applied to him, would significantly vary his eligibility for, or the
amount of, any benefit payable to him. In cases involving the disqualification
under this Section 7.03 of the Plan Administrator, the questions at issue shall
be certified to the Compensation Committee of the Board for resolution.

-15-



--------------------------------------------------------------------------------



 



ARTICLE VIII.
LIMITATION OF RIGHTS AND OBLIGATIONS
     8.01 Plan is Voluntary. Although it is the intention of Alleghany that the
Plan shall be continued, the Plan is entirely voluntary on the part of Alleghany
and the Plan’s continuance is not a contractual obligation of Alleghany.
Notwithstanding any termination of the Plan by Alleghany, Alleghany agrees as a
contractual obligation with the Participants to pay all amounts as shall be
necessary to provide the retirement benefits accrued by them under the Plan as
of the date of any such termination of the Plan.
     8.02 Creation of Certain Employment Rights. The Plan shall be deemed to
constitute a contract between Alleghany and each Participant and is
consideration or inducement for the employment of the Participant by Alleghany.
Notwithstanding the foregoing, nothing contained in the Plan shall be deemed
(a) to give any person the right to be retained in the service of Alleghany or
to be continued as an officer of Alleghany or (b) to interfere with the right of
Alleghany to discharge any person at any time without regard to the effect which
such discharge shall have upon his rights or potential rights, if any, under the
Plan.
     8.03 Distributions Only from Alleghany. Each Participant and any other
person who shall claim any retirement benefit or other rights under the Plan
shall be entitled to look only to Alleghany for any payment or benefit, and no
member of the Board, officer or employee of Alleghany shall be liable in any
manner if Alleghany shall fail to meet its obligations hereunder. Each
Participant shall be only an unsecured general creditor of Alleghany with
respect to the retirement benefits to which he is entitled under this Plan.
ARTICLE IX.
AMENDMENT AND TERMINATION
     9.01 Amendment. The Plan may be amended, whether prospectively or
retroactively, in whole or in part, at any time, or from time to time, whether
upon termination or otherwise, as to any or all of its provisions, by, or
pursuant to authorization contained in, a resolution adopted by the Board;
provided, however, that no amendment may reduce the accrued benefit of any
Participant (calculated as if the Plan then terminated).
     9.02 Termination. The Board may at any time terminate the Plan, in whole or
part.
     9.03 Payment of Benefits upon Termination. Upon termination of the Plan,
benefits may be paid directly by Alleghany or by means of insurance and/or
annuity contracts purchased from one or more insurance companies either (a) by
payment of the benefits when and as called for under the Plan until such time as
all benefits are paid, or (b) by distribution of the Actuarial Equivalent of the
accrued retirement benefits of each Participant, in cash in one lump sum or
(c) by the purchase of annuity contracts of such type as the Board shall
determine; provided, however, that no payment shall be made in a form or at a
time which shall violate Section 409A

-16-



--------------------------------------------------------------------------------



 



of the Code. For this and all other purposes of the Plan, the accrued benefit of
any Participant shall equal the retirement benefit (or the lump sum Actuarial
Equivalent thereof) the Participant would have been entitled to receive at the
time of reference if his Termination of Employment were the date of the Plan
termination or the time of reference, as the case may be, and the Participant’s
retirement benefits were payable as of the date, and in the form, then elected
by the Participant pursuant to Section 5.07 or as otherwise provided in the
Plan.
ARTICLE X.
LIMITATION ON ASSIGNMENT
     10.01 Spendthrift Provision. In order that the benefits hereunder shall be
fully protected against claims of all sorts, direct or otherwise, none of the
benefits provided hereunder to any person shall be assignable or transferable
voluntarily, nor shall they be subject to the claims of any beneficiary or
creditor whatsoever, nor subject to attachment, garnishment or other legal
process by any creditor or to the jurisdiction of any bankruptcy court or any
insolvency proceedings by operation of law, or otherwise. No person shall have
any right to alienate, anticipate, pledge, sell, transfer, assign, commute, or
encumber any of such benefits voluntarily or involuntarily.
     10.02 Incompetence of Participant or Beneficiary. If the Plan Administrator
receives evidence satisfactory to him that a person entitled to receive any
payment under the Plan is legally incompetent to receive such payment and to
give valid release therefor, such payment may be made to the guardian,
committee, or other representative of such person duly appointed by a court of
competent jurisdiction. If a person or institution other than a guardian,
committee, or other representative of such person who has been duly appointed by
a court of competent jurisdiction is then maintaining or has custody of such
incompetent person, the payment may be made to such other person or institution
and the release of such other person or institution shall be valid and complete
discharge for the payment.
ARTICLE XI.
MISCELLANEOUS
     11.01 Governing Laws. This Plan and all provisions thereof shall be
construed and administered according to the laws of the State of New York
without giving effect to the principle of conflicts of law thereof.
     11.02 Name. The name of this Plan is the “Alleghany Corporation Retirement
Plan.”
     11.03 Titles and Heading not to Control. The titles to the Articles and the
headings of Sections in the Plan are placed herein for convenience of reference
only, and in case of any conflict, the text of this instrument, rather that such
titles or headings, shall control.
     11.04 Gender and Person. The masculine pronoun shall include the feminine,
the feminine pronoun shall include the masculine and the singular shall include
the plural wherever the context so requires.

-17-



--------------------------------------------------------------------------------



 



     11.05 Preservation of Pre-Amendment Accrued Benefits. Notwithstanding any
provision of the Plan to the contrary, each Participant who was employed by
Alleghany on December 31, 2006, shall always be entitled to receive no less than
the amount of the retirement benefits (and any related tax distributions) which
such Participant had accrued as of December 31, 2006, payable in such amounts,
subject to such adjustments and utilizing such factors and methods pursuant to
the terms and provisions of the Plan as in effect prior to its amendment
effective as of December 31, 2006; provided that the foregoing shall not entitle
any Participant to payment of his retirement benefits prior to the time provided
in this Plan as in effect at the time such retirement benefits commence. The
amount of the retirement benefits (and any tax distributions) that a Participant
may be entitled to receive pursuant to the provisions of this Section 11.05 are
in lieu of, and not in addition to, the retirement benefits and entitlements to
which such Participant is then entitled to under this Plan as so amended
effective as of December 31, 2006.
     11.06 Alleghany Capital Partners LLC. The Board may designate officers of
Alleghany Capital Partners LLC (“ACP”) to participate in the Plan and accrue
retirement benefits hereunder as if each such designated officer were an officer
of Alleghany (each an “ACP Participant”). During the period such ACP Participant
is an officer of ACP, such ACP Participant shall be treated as employed by, and
an officer of, Alleghany for purposes of applying the provisions of the Plan
relating to participation, vesting and the entitlement to, and amount of,
retirement benefit.

-18-



--------------------------------------------------------------------------------



 



ALLEGHANY CORPORATION RETIREMENT PLAN
EXHIBIT I
Pre-Effective Date Years of Service

                  Years of     Name   Service at 12/31/88    
Sismondo, Peter
    1.0      

EXHIBIT II
Special Grants of Additional Years of Service

              Name   Additional Years of Service    
Hart, Robert M.
    5      

-19-



--------------------------------------------------------------------------------



 



EXHIBIT III
Robert Hart

              Accumulation of Retirement   Secular Lump Sum Age   Payment
60
    5,718,868  
61
    5,921,889  
62
    6,132,116  
63
    6,349,806  
64
    6,575,224  
65
    6,808,644  
66
    7,050,350  
67
    7,300,638  
68
    7,559,810  
69
    7,828,183  
70
    8,106,084  
71
    8,393,850  
72
    8,691,832  
73
    9,000,393  
74
    9,319,906  
75
    9,650,763  

-20-



--------------------------------------------------------------------------------



 



EXHIBIT III (con’t)
Peter Sismondo

                                      Accumulation of   Ongoing Single   Ongoing
Single   Accumulation of Retirement   Secular Annuity   Life Secular   Life
Tax-Qualified   Tax-Qualified Age   Payments   Annuity Payments   Annuity
Payments   Annuity Payments
55
    0       140,252       1,473.44       0  
56
    143,397       140,252       1,536.59       0  
57
    292,731       140,252       1,599.74       0  
58
    448,248       140,252       1,662.89       0  
59
    610,203       140,252       1,726.03       0  
60
    778,862       140,252       1,789.18       0  
61
    954,505       140,252       1,852.33       0  
62
    1,137,418       140,252       1,915.48       0  
63
    1,327,905       140,252       1,978.62       0  
64
    1,526,278       140,252       2,041.77       0  
65
    1,732,863       140,252       2,104.92       0  
66
    1,948,001       140,252       2,104.92       2,152  
67
    2,172,045       140,252       2,104.92       4,393  
68
    2,405,365       140,252       2,104.92       6,727  
69
    2,648,345       140,252       2,104.92       9,158  
70
    2,901,384       140,252       2,104.92       11,689  
71
    3,164,898       140,252       2,104.92       14,325  
72
    3,439,322       140,252       2,104.92       17,070  
73
    3,725,108       140,252       2,104.92       19,929  
74
    4,022,724       140,252       2,104.92       22,907  
75
    4,332,663       140,252       2,104.92       26,007  

Note: In applying the reduction in Section 4.02, the amounts shown above in this
Exhibit III: (i) as “Accumulations of Secular Annuity Payments” and
“Accumulation of Tax-Qualified Annuity Payments” are converted from a lump sum
to the form provided in Article IV on an Actuarial Equivalent basis, and (ii) as
“Annuity Payments” are converted from an annual amount payable monthly of the
annuity form so specified to the form provided in Article IV on an Actuarial
Equivalent basis. In each case, such Actuarial Equivalent basis shall be
determined as of the date the Participant’s retirement benefits commence, and if
the date the Participant’s retirement benefits commence is other than the first
day of the month coinciding with or next following the retirement age indicated,
the amount utilized will be based upon the amounts shown above interpolated for
completed months between the retirement ages indicated and the date such
retirement benefits commence.

-21-